Standish v Village of Albion (2022 NY Slip Op 00556)





Standish v Village of Albion


2022 NY Slip Op 00556


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, AND WINSLOW, JJ.


99 CA 21-00593

[*1]JOSEPH G. STANDISH, PLAINTIFF-APPELLANT,
vVILLAGE OF ALBION, VILLAGE OF ALBION POLICE DEPARTMENT AND RANDALL BOWER, SHERIFF OF ORLEANS COUNTY, DEFENDANTS-RESPONDENTS. 


LAW OFFICE OF JON LOUIS WILSON, LOCKPORT (JON LOUIS WILSON OF COUNSEL), FOR PLAINTIFF-APPELLANT.
WEBSTER SZANYI LLP, BUFFALO (D. CHARLES ROBERTS OF COUNSEL), FOR DEFENDANTS-RESPONDENTS VILLAGE OF ALBION AND VILLAGE OF ALBION POLICE
 

	Appeal from an order of the Supreme Court, Orleans County (Frank Caruso, J.), entered February 2, 2021. The order denied the motion of plaintiff for bifurcation. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court